Citation Nr: 9913842	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  96-26 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2. Entitlement to service connection for claimed residuals of 
a shrapnel wound to the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from November 1969 to 
February 1973.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a June 1995 rating decision, 
in which the RO denied the veteran's claim of service 
connection for residuals of a shrapnel wound to the right 
knee.  The appellant filed an NOD in August 1995, and an SOC 
was issued by the RO in May 1996.  The appellant filed a 
substantive appeal in June 1996.  The appeal subsequently 
came before the Board, which, in a July 1997 decision, 
remanded the claim, in pertinent part, to the RO for 
additional development.  A supplemental statement of the case 
was issued in September 1998.  

The Board notes that the issue of service connection for PTSD 
is discussed in the Remand portion of this decision.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained by the RO.  

2. On VA examination in September 1994, an examiner noted 
that the veteran's right knee moved easily without pain or 
crepitation, and no abnormality was reported.  

3. There is no evidence of record which reflects that the 
appellant currently suffers from, or has received 
treatment for, a right knee disability.  

4. The veteran's assertion that he has residuals of a 
shrapnel wound to his right knee, with onset during 
service, is not supported by any medical evidence that 
would render the claim for service connection for that 
disability plausible under the law.  


CONCLUSION OF LAW

The appellant has not submitted a well-grounded claim of 
service connection for residuals of a shrapnel wound to the 
right knee.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's service medical records reflects 
that he was medically examined for purposes of enlistment 
into the United States Army in November 1969.  The Report of 
Medical Examination noted that the veteran had previously 
suffered a right knee injury, although an X-ray of the knee 
was negative.  No other findings were made with respect to 
the right knee, and he was subsequently found qualified for 
active service.  

Sunsequently, in July 1970, the veteran sought treatment for 
right knee pain.  He also complained of instability, although 
without locking or swelling.  The examiner noted a prior 
history of a right knee injury, and the impression was of a 
chronic knee problem.  Thereafter, the appellant was seen in 
April 1971 for complaints of right knee pain.  A history was 
noted of a prior knee injury, and a subsequent examination 
revealed essentially normal findings except for mild soft 
tissue crepitus on lateral movement of the patella.  No 
diagnosis or impression was recorded.  In February 1973, the 
appellant was medically examined for purposes of separating 
from active service.  He reported that his right knee was 
stiff and felt like it was grinding during motion.  A special 
orthopedic examination revealed possible chondromalacia of 
the right knee.  The appellant was subsequently found 
qualified for separation.  

Thereafter, in August 1994, the appellant filed a claim of 
service connection for residuals of a shrapnel wound to his 
right knee.  The following month, he was medically examined 
for VA purposes.  The examiner noted the veteran's stated 
history of a shrapnel wound in the right knee area.  There 
was a small, superficial scar on the right knee.  Upon 
clinical evaluation, the knee moved easily without pain or 
crepitation.  No abnormality was found, and the knee was 
noted as stable.  

In March 1995, the appellant submitted a Statement in Support 
of Claim (VA Form 21-4138) to the RO, in which he reported 
that he had not received treatment for his right knee, 
although he had been living with pain and discomfort.  In 
April 1995, he submitted a copy of an Agent Orange Registry 
examination report.  The report noted that the appellant had 
a number of health-related problems, but none of those listed 
was noted as right knee pain or disability.  

In his August 1995 NOD, the veteran stated that he did not 
remember having a knee injury before his military service.  
He additionally noted that he had been struck in the knee and 
was treated for his shrapnel wound while out in the field, by 
a medic.  He indicated that the shrapnel wound occurred when 
his unit was moving through a known minefield and shooting M-
79 rounds out in front to explode the mines.  

In a letter dated in January 1999 and addressed to the Board, 
the veteran stated that he had been in touch with several 
veterans of the Vietnam conflict, and he implied that they 
could verify aspects of his service in Vietnam.  He did not 
provide details, except to mention that one veteran had 
served on "Whiskey Hill," and that he had photographs of 
himself with one of the other veterans.


II.  Analysis

The Board's threshold question in this case must be whether 
the appellant has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied, Epps v. West, 118 S. Ct. 2348 (1998).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).

The U.S. Court of Appeals for Veterans Claims has also held 
that, in order to establish that a claim for service 
connection is well grounded, there must be competent evidence 
of:  (1) a current disability (a medical diagnosis); (2) the 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus (that is, a 
connection or link) between the in-service injury or 
aggravation and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  See Elkins 
v. West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza 
v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table).  "Although the claim need not 
be conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  To establish a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

With regard to the veteran's contention that he currently 
suffers from service-related residuals of a shrapnel wound to 
the right knee, the Board finds that the claim is not well 
grounded.  In reaching this conclusion, we note that he was 
treated for right knee pain in service, although in both 
instances the pain was not claimed as related to a shrapnel 
injury.  During his separation medical examination, the 
veteran reported that he suffered from right knee pain and a 
grinding feeling on motion.  An orthopedic examination 
diagnosis was possible chondromalacia, with no complaints or 
findings of a right knee disorder due to a shrapnel wound.

We note, in addition, that the medical evidence of record 
does not demonstrate that the appellant currently suffers 
from a right knee disorder or disability.  Upon VA 
examination in September 1994, his right knee was noted as 
stable, without pain or crepitus on motion.  Although a 
small, superficial scar was observed on the right knee, no 
symptomatology associated with that scar was reported.  An 
Agent Orange Registry medical examination the following month 
also did not report any evidence of chronic right knee pain 
or disability.  Furthermore, the appellant reported that he 
had not received medical treatment for a right knee disorder 
since separating from active service.  

Under the caselaw, it is clear that a fundamental element of 
a well-grounded claim is competent evidence of "current 
disability" (medical diagnosis).  Rabideau v. Derwinski, 
supra; Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992) 
(absent "proof of a present disability there can be no valid 
claim").  The Board further finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  See 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997) (requiring 
"competent medical evidence of a current disability").  See 
also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) 
(implicitly rejecting a contention that Rabideau, Brammer, 
and Caluza, all cited above, should be overruled, and noting 
that "[t]he requirement of a currently existing condition is 
not contrary to the statute").

We have also considered the appellant's claim under 38 C.F.R. 
§§ 3.303(b) and 3.303(d), but the medical evidence of record 
reflects no showing of a chronic disorder of the right knee 
related to a shrapnel wound during service (although the word 
"chronic" was used once in service), or a continuity of 
symptomatology for a right knee disorder related to a 
shrapnel wound post service.  As noted above, the appellant 
reported that he had not received treatment for a right knee 
disorder after he separated from active service, and he 
currently is not shown by the medical evidence of record to 
be suffering from a right knee disability.  

The Board concludes, therefore, that the appellant has not 
met the initial burden of presenting evidence of a well-
grounded claim for service connection for residuals of 
shrapnel wound to the right knee, under the applicable law as 
interpreted in the Caluza and Savage precedents.  See also 
Rose v. West, 11 Vet.App. 169, 171-72 (1998), emphasizing 
that section 3.303(b) provides an alternative method of 
establishing service connection but does not override the 
analysis set forth in Caluza and Epps, supra.

The veteran has been very specific in asserting that a right 
knee disorder was incurred as a result of a shrapnel wound he 
sustained while in Vietnam.  Although the Board has no reason 
to doubt the sincerity of the appellant's contentions in this 
regard, and his belief that he suffers from a service-related 
right knee disorder, our decision must be based on competent 
medical testimony or documentation.  In a claim of service 
connection, this generally means that medical evidence must 
establish that a current disability exists, and that the 
disability is related to a period of active military service.  
Competent medical evidence has not been presented 
establishing that the appellant suffers from a current 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998); Rabideau v. Derwinski, Montgomery v. Brown, 
both supra.  In addition, the appellant does not meet the 
burden of presenting evidence of a well-grounded claim merely 
by presenting his own testimony because, as a lay person, he 
is not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124 (1998), citing Espiritu, supra.  See 
also Carbino v. Gober, 10 Vet.App. 507, 510 (1997); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

We are also aware that the appellant has contended that his 
shrapnel wound to his right knee was incurred while out on 
combat patrol, and the injury treated in the field by a 
medic.  In this regard, the Board has considered the 
application of 38 U.S.C.A. § 1154(b) upon the appellant's 
claim, which provides that, in the case of any veteran who 
engaged in combat with the enemy in active service with the 
military, naval, or air organization of the United States 
during a period of war, campaign, or expedition, the 
Secretary shall accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  The reasons for 
granting or denying service connection in each case shall be 
recorded in full.

The Board recognizes that the status of the appellant as a 
combat veteran is a question at the heart of his claim for 
service connection for PTSD, an issue that is not being 
finally decided in this decision.  His Armed Forces of the 
United States Report of Transfer or Discharge, DD Form 214, 
documents that the veteran served in Vietnam, that his 
military occupational specialty was that of a quarry machine 
operator, and that he did not receive the Purple Heart or 
other awards and decorations indicative of service in combat.  
We certainly appreciate that the written records may not tell 
the entire story, and that the veteran may very well have 
incurred a knee wound in Vietnam.

However, even assuming combat service, section 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service.  The claimant 
must still establish that his claim is well grounded by 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Libertine v. Brown, 9 Vet.App. 521, 522-23 (1996); see also 
Gregory v. Brown, 8 Vet.App. 563, 567 (1996).  In this 
instance, therefore, the issue of whether the veteran was or 
was not injured in combat is moot, since the evidence of 
record does not reflect that he currently suffers from a 
right knee disability.  Thus, section 1154(b) with respect to 
the appellant's knee claim is inapplicable.  

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for residuals of a shrapnel wound to the right knee, 
regardless of the fact that he currently is not shown to be 
suffering from a disability that may be service-connected.  
Such evidence would need to show, through competent medical 
evidence, a current disability, and that such disability, 
"resulted from a disease or injury which was incurred in or 
aggravated by service."  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau, Montgomery, supra.

In absence of a well-grounded claim, there is no duty to 
assist the appellant further in the development of it, and 
the Board does not have jurisdiction to adjudicate it.  Boeck 
v. Brown, 6 Vet.App. 14 (1993); Grivois v. Brown, 5 Vet.App. 
136 (1994).  Accordingly, as a claim that is not well 
grounded does not present a question of fact or law over 
which the Board has jurisdiction, the claim for service 
connection for a right knee disability, claimed as residuals 
of a shrapnel wound to the right knee, must be denied.  See 
Epps v. Gober, supra.


ORDER

Entitlement to service connection for claimed residuals of a 
shrapnel wound to the right knee is denied.  


REMAND

With respect to the veteran's claim of service connection for 
PTSD, in a July 1997 decision, the Board remanded the claim 
to the RO so an attempt could be made to verify the 
appellant's contended in-service stressors.  The veteran had 
reported that, in January 1971, he had witnessed an attack 
upon an American soldier by a Viet Cong guerilla, in which 
the soldier died after his throat was cut.  He also recounted 
that, sometime between June and August 1971, he had witnessed 
a good friend, known to him as "[redacted]," killed by a 
landmine, and had assisted in retrieving [redacted]'s body parts 
following the explosion.  In addition, the appellant reported 
that he witnessed the mutilation of a captured enemy sniper.  
Furthermore, the appellant contended that he had participated 
in combat in which soldiers were killed and wounded.  

In its remand order, the Board requested that an attempt be 
made to verify the appellant's self-described stressors with 
the Department of the Army, U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  It also requested 
morning reports from the National Archives and Records 
Administration (NARA) for Company A, 864th Engineering 
Battalion, from June 1971 to August 1971.  The purpose of the 
search was to determine whether the veteran's unit suffered 
any casualties as were described by him, and not necessarily 
whether the appellant himself was mentioned in those records.

Thereafter, in March 1998, the RO received copies of three 
morning reports, dated in June, July, and August 1971, from 
the National Personal Records Center (NPRC) in St. Louis.  
All three morning reports pertained to the appellant, noting 
that he had reported for medical treatment, returned to duty, 
and later left his unit.  In May 1998, the RO received a 
statement from the National Archives at College Park, which 
noted that S-1 and S-3 daily journals of the 864th 
Engineering Battalion contained information pertaining only 
to personnel actions and work activities of the battalion, 
respectively, and not to any enemy activity.  In August 1998, 
the RO received "operational reports - lessons learned," 
from USASCRUR for the 864th Engineering Battalion, for the 
period May to July 1971.  These reports did not include 
personnel actions, such as casualty lists or combat 
information, but did verify that the appellant's unit had 
been stationed at a location known as "Whiskey Mountain."

The Board notes that morning reports can be used to verify 
daily personnel actions such as wounded in action, killed in 
action, missing in action, or transfers.  Because the purpose 
for which these reports are needed has not been addressed, it 
is necessary to make another attempt to obtain them if we are 
to satisfy our duty to assist the appellant in developing his 
claim, a duty which is neither optional or discretionary.  
38 U.S.C.A. § 5107 (West 1991) and Littke v. Derwinski, 1 
Vet. App. 90 (1990).  We note that, given the somewhat 
difficult task for some veterans to remember specific names, 
places, times, or dates with respect to a specific stressor, 
evidence of the appellant's unit having participated in 
combat, which would be reflected in casualty lists, or 
reports of personnel missing, wounded, or killed in action, 
can sometimes provide additional supporting evidence of a 
claim for PTSD.  

We are cognizant of the fact that the appellant believes his 
claim should be granted based on his personal statements that 
he participated in combat and that the claimed stressors 
occurred.  We further note that, if a claimed stressor is 
related to combat, service department evidence that the 
claimant engaged in combat or was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation(s) will 
be accepted, in the absence of evidence to the contrary, as 
conclusive evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  In this instance, 
the evidence does not reflect that the appellant received any 
combat citations during his service in Vietnam.  

As the U.S. Court of Appeals for Veterans Claims has 
emphasized,

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen, 
supra, and Suozzi v. Brown, 10 Vet.App. 307 (1997) (emphasis 
in original).

Furthermore, the Board notes that it is possible that the 
veteran could assist his claim by resolving his previous 
inability to remember his friend "[redacted]'s" name for 
purposes of verifying one of his contended stressor 
incidents.  During his PTSD evaluation at Carolina 
Psychological Associates in September 1994, the appellant 
reported to the examiner that, when he visited the Vietnam 
War Memorial, in Washington, DC, he had broken down and 
cried, especially upon seeing "[redacted]'s" name on the 
Memorial Wall.  In addition, he indicated, in a letter to the 
Board in January 1999, that he had been in contact with 
several other Vietnam veterans, at least one of whom had 
served with him during a portion of his tour.  Nevertheless, 
the veteran has, to date, not provided the RO with [redacted]'s 
full name, nor has he secured and submitted to the RO 
statements from the other veterans with whom he states he has 
corresponded.

We wish to emphasize that, "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  
Clearly, if the veteran has knowledge of the type of 
information described in the previous paragraph, it is his 
obligation to submit it to the RO in support of his claim.

Therefore, although additional delay is regrettable, in view 
of the foregoing, we Remand this claim for the following 
action:

1. The RO should contact the National Personnel 
Records Center in St. Louis, and request the 
Morning Reports of the 864th Engineering 
Battalion, Company A, for the periods January 
1971, and June to August 1971.  

2. The veteran should be asked once again to 
provide any specific information he can 
recall as to the stressor events he has 
described as occurring in Vietnam, to include 
names of individuals and casualties involved, 
unit designations, dates, and locations.  He 
should also be asked to obtain and submit any 
pertinent statements he can obtain from 
fellow veterans who may be able to corrobrate 
events he has described from service.  In 
addition, he should be asked to provide the 
name of the individual whom he has stated he 
saw killed by a mine detonation in Vietnam, 
and whose name he has described as being on 
the Vietnam War Memorial, in Washington, DC.


3. If any additional evidence is obtained based 
on the morning reports received, and/or from 
the veteran in response to the above 
inquiries, a summary of all claimed stressors 
and all associated documentation provided by 
the appellant should be resubmitted to 
USASCRUR at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197 for 
confirmation.  USASCRUR should be asked to 
provide any information which might 
corroborate the appellant's contended 
stressors.  Any response received from 
USASCRUR should be made part of the record, 
and any further development as suggested by 
that organization should be accomplished.  

3. If any stressor is verified, the appellant 
should be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any and all psychiatric 
disabilities present.  If PTSD is diagnosed, 
the examiner should explicitly state the 
stressor(s) that caused the PTSD and specify 
the evidence relied upon to determine the 
existence of the stressor(s).  The examiner 
must review the entire claims file prior to 
examination.  

4. When the above development has been 
completed, the case should be reviewed by the 
RO.  In the event the veteran does not 
provide any additional information in support 
of his claim, the RO should nevertheless 
readjudicate the matter based upon the 
evidence of record.  If service connection 
for PTSD remains denied, the appellant and 
his representative should be issued a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond.  

5. After the appellant and his representative 
have been given an opportunity to respond to 
the supplemental statement of the case, the 
case shall be returned to the Board for 
further appellate review.  No action is 
required of the appellant until he receives 
further notice.  The purposes of this remand 
are to procure clarifying data and to comply 
with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

